Case 8:19-cr-00061-JVS Document 314 Filed 09/29/20 Page 1 of 1 Page ID #:5131



  1   H. Dean Steward (SBN 85317)
  2   107 Avenida Miramar, Ste. C
      San Clemente, California 92672
  3   Telephone: 949-481-4900
  4   Facsimile: 949-496-6753

  5   Attorney for Defendant,

  6   MICHAEL JOHN AVENATTI

  7
                          UNITED STATES DISTRICT COURT
  8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9
 10   UNITED STATES OF AMERICA,                CASE NO.: SACR 19-61-JVS
 11                     Plaintiff,             ORDER
 12
      vs.
 13
 14
      MICHAEL JOHN AVENATTI,
 15
                        Defendant.
 16
 17
            Good cause having been shown, it is ordered that Defendant Michael John
 18
      Avenatti’s ex parte application is granted. His temporary release to home
 19
      confinement is extended until October 20, 2020 on the same conditions are
 20
      previously ordered by the Court.
 21
 22
                  So ordered.
 23
 24
      Dated: September 29, 2020
 25
                                               Hon. James v. Selna
 26
                                               U.S. District Judge
 27
 28
